DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 04/14/2021 the previous rejection of the claims have been withdrawn.
Applicant’s arguments filed 04/14/2021 have been fully consider and are persuasive. Specifically, applicant argues that Campbell does not teach turning multiple rotors simultaneously. Applicant also argues that Guide does not teach the laser device with large equipment such as the gas turbine.
Allowable Subject Matter
Claims 1 and 3-24 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “securing a laser sensor to a first shaft of a first rotary component axially connected to a rotor of a gas turbine comprising an existing jogging assembly; securing a laser generating device to a second shaft of a second rotary component, the second shaft axially coupled to the first shaft and having a central axis misaligned with respect to a central axis of the first shaft, the laser generating device configured to radiate a laser beam; actuating the existing jogging assembly of the gas turbine coupled to the first rotary component and thereby simultaneously and momentarily rotating the rotor, the first shaft of the first rotary component, and the second shaft of the second rotary component in response to a rotation of the first rotary component; receiving, from the laser sensor, measurements representative of a misalignment of the first shaft and the second shaft” in combination with the remaining limitations of the claim.
Regarding claim 13, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “actuating an existing jogging assembly of a gas turbine, the jogging assembly coupled to a first rotary component to momentarily and simultaneously rotate a first shaft and a second shaft in response to a rotation of the first rotary component, the first shaft comprising a first end attached to the first rotary component and a second end axially attached to the second shaft, the first shaft comprising a central axis misaligned with respect to a central axis of the second shaft; receiving, from a laser sensor secured to the first shaft, measurements representative of a misalignment of the first shaft and the second shaft;” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
The remaining claims are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/           Primary Examiner, Art Unit 2877